Citation Nr: 1616303	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-27 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for chronic diarrhea, rated 10 percent, effective October 2007 and granted service connection for GERD, rated 10 percent, effective October 2007.

A May 2012 rating decision recharacterized the Veteran's issues as IBS and GERD, and increased the separate 10 percent ratings to a combined 30 percent rating, for the entire appeal period.

The Board previously remanded the case for a Board hearing in October 2013.  A review of the record reflects that there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, additional evidentiary development is still required before the claim can be adjudicated.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's brief, received in March 2016, the Veteran states that his symptoms have worsened since his last VA examination in March 2010.  As the VA examination is six years old, and the Veteran has claimed a worsening of his disability, a new VA examination is needed under the duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

The most recent VA treatment notes are dated from February 2013.  The RO should update the Veteran's claims file with any outstanding, VA treatment records.  The Veteran should also be provided with an opportunity to submit any additional lay evidence and/or private medical records addressing the current nature and severity of his symptoms.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records and associate them with the claims file.

2. Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his irritable bowel syndrome and gastroesophageal reflux disease.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of the extent and severity of any symptoms associated with his irritable bowel syndrome and gastroesophageal reflux disease.  He should be provided the appropriate amount of time to submit this lay evidence.

4. After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his irritable bowel syndrome and gastroesophageal reflux disease.  The claims file must be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report.

5. Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)






of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






